Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 4, line 9, filed March 22, 2021, with respect to the rejection(s) of claims 1-5, 10, and 13-14 under 35 U.S.C. 102(a)(1) and claims 9 and 11-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground of rejection has been made for claims 1-5, 9-14, and 16-18.
2.	The Examiner has rejected claims 1-5, 9-14, and 16-17, excepting Claim 18, utilizing prior art previously cited in the Non-Final Rejection dated January 15, 2021. Claims 1-5, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Hassan et al. (U.S. Patent Publication 2016/0011500 A1) and further in view of Watanabe et al. (United States Patent No. 5,641,593). Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable in further view of Ishibashi et al. (United States Patent Publication No. 2005/0208389 A1). Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable in further view of Matsuo (United States Patent Publication No. 2012/0021344 A1).
3.	The new claim Claim 18 required a new search and is consequently rejected under 35 U.S.C. 103 as being unpatentable in further view of Dersch et al. (United States Patent Publication No. 2008/0318139 A1).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. Patent Publication 2016/0011500 A1), hereinafter Hassan, and further in view of Watanabe et al. (United States Patent No. 5,641,593), hereinafter Watanabe.
7.	Regarding Claims 1-5, 10, and 13, Hassan teaches (Fig. 2, Paragraphs [0032-0050]) a reflective mask blank, therein referred to as an extreme ultraviolet (EUV) mask blank; a substrate, therein labeled as component 202 in and Fig. 2; a reflective layer to reflect EUV light formed over the substrate, therein labeled as component 206 in Fig. 2 and referred to as a multi-layer stack; an absorber layer to absorb the EUV light formed over the reflective layer, therein labeled as component 212 in Fig. 2 and referred to as a primary absorber layer; a preventive layer is provided over the absorber layer, therein referred to as a secondary absorber layer and labeled as component 214 in Fig. 2. Hassan also teaches (Table 1 (Example 1) and Table 2 (Example 3), Claims 6 and 16) the absorber layer comprising Tin (Sn). Hassan teaches (Fig. 2, Paragraphs [0039 and 0041]) a stabilizing layer, therein referred to as an anti-reflective coating (ARC) and labeled as component 216 in Fig. 2, provided over the preventive layer. Hassan teaches (Fig. 2, Paragraphs [0039 and 0041]) a stabilizing layer, therein referred to as an anti-reflective coating (ARC) and labeled as component 216 in Fig. 2, provided over the preventive layer. Hassan teaches (Paragraph [0039]) the stabilizing layer comprises one or more species selected from among a group consisting of an oxynitride and an oxyboride, each of which comprises Tantalum (Ta). Hassan teaches (Claims 7 and 17) the preventive layer comprises one or more species of elements selected from among a group consisting of Tantalum (Ta) and Chromium (Cr). Hassan teaches (Claims 7 and 17) the preventive layer comprises one or more species of components selected from among a group consisting 
8.	Watanabe teaches (col. 8, line 62 to col. 9, line 7; col. 10, line 66 to col. 11, line 11; Claims 3 and 5) the absorber layer, therein referred to as an absorbent comprising an absorbent material, comprising one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Watanabe teaches (col. 2, lines 60-67) that an absorber layer comprising the materials disclosed therein allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan to incorporate the teachings of Watanabe wherein the absorber layer comprises one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Doing so would allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer, as recognized by Watanabe.
10.	Regarding Claim 14, Hassan teaches (Figs. 2 and 4-5, Paragraphs [0032-0050]) a method of manufacturing a reflective mask blank having a reflective layer to reflect EUV light and an absorber layer to absorb the EUV light formed over a substrate in this order from a substrate side. Hassan teaches (Figs. 2 and 4-5, Paragraphs [0032-0050]) forming the reflective layer over the substrate, forming the absorber layer over the reflective layer, and forming a preventive layer over the absorber layer to prevent 
11.	Watanabe teaches (col. 8, line 62 to col. 9, line 7; col. 10, line 66 to col. 11, line 11; Claims 3 and 5) the absorber layer, therein referred to as an absorbent comprising an absorbent material, comprising one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Watanabe teaches (col. 2, lines 60-67) that an absorber layer comprising the materials disclosed therein allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan to incorporate the teachings of Watanabe wherein the absorber layer comprises one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Doing so would allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer, as recognized by Watanabe.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. Patent Publication 2016/0011500 A1), hereinafter Hassan, and further in view of Watanabe et al. (United States Patent No. 5,641,593), hereinafter Watanabe, and further in view of Ishibashi et al. (United States Patent Publication No. 2005/0208389 A1), hereinafter Ishibashi.
14.	Regarding Claims 9 and 16-17, Hassan in further view of Watanabe teaches all of the elements of the present claimed invention as set forth for Claim 1 above, however Hassan is silent on the film thickness of the stabilizing layer. Furthermore, Hassan fails to teach the stabilizing layer comprising TaO.
15.	Ishibashi teaches (Figs. 2, 3, and 8; Example 1-2 and Example 1-3; Paragraphs [0079-0096 and 0163-0184]) a stabilizing layer, therein referred to as a low-reflectivity layer and labeled as component 15 in Figs. 2, 3, and 8, is provided over the absorber layer comprising Tantalum oxide (TaO) with a film thickness of 5nm to 10 nm. Ishibashi teaches (Paragraphs [0079-0096]) the stabilizing layer provides etch selectivity during pattern formation, as well as to modifying the reflectivity due the wavelength of the light during exposure.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Hassan in further view of Watanabe to have a film thickness of the stabilizing layer equal to 10 nm, wherein the stabilizing layer comprising TaO. Doing so would result in etch selectivity during pattern formation, as well as to modifying the reflectivity due the wavelength of the light during exposure, as understood by Ishibashi. 

17.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. Patent Publication 2016/0011500 A1), hereinafter Hassan, and further in view of Watanabe et al. (United States Patent No. 5,641,593), hereinafter Watanabe, and further in view of Matsuo (U.S. Patent Publication 2012/0021344 A1), hereinafter Matsuo.
Claims 11-12, Hassan in further view of Watanabe teaches all of the elements of the present claimed invention as set forth for Claim 1 above, however Hassan in further view of Watanabe of fails to disclose a hard mask layer is provided over the preventive layer or over a topmost layer on a surface side of the preventive layer. Furthermore, Hassan in further view of Watanabe fails to teach the hard mask layer comprising silicon (Si).
19.	Matsuo teaches, as mentioned above, (Figs. 13 and 17, Paragraph [0135]) a hard mask layer comprising Silicon (Si), therein labeled as component 5c in Figs. 13 and 17 and referred to as an anti-reflection film, provided over the preventive layer. Matsuo teaches (Paragraphs [0135 and 0140]) that a hard mask layer comprising Silicon (Si) achieves a preferably low reflection for the layers beneath it, i.e. the absorber layer and the preventative layer, at defect inspection wavelengths and serves as a protection film for the preventative layer.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan in further view of Watanabe to incorporate the teachings of Matsuo to additionally comprise a hard mask layer, wherein the hard mask layer comprises Silicon (Si).  Doing so would result in a preferably low reflection for the layers beneath it, i.e. the absorber layer and the preventative layer, at defect inspection wavelengths and serve as a protection film for the preventative layer, as recognized by Matsuo.

21.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication 2016/0011500 A1), hereinafter Hassan, and further in view of Watanabe et al. (United States Patent No. 5,641,593), hereinafter Watanabe, and further in view of Matsuo (United States Patent Publication No. 2012/0021344 A1), hereinafter Matsuo, and further in view of Dersch et al. (United States Patent Publication No. 2008/0318139 A1), hereinafter Dersch.
Claim 18, Hassan in further view of Watanabe in further view of Matsuo teaches all of the elements of the present claimed invention as set forth for Claim 12 above, however Hassan in further view of Watanabe in further view of Matsuo fails to disclose the hard mask layer comprising Chromium (Cr).
23.	Dersch teaches (Claim 8) the hard mask layer comprising chromium, wherein the hard mask layer is disposed over a stabilizing layer, therein referred to as an anti-reflective layer, which is in turn disposed over an absorber layer. Dersch teaches (Paragraphs [0007-0027]) that the hard mask layers therein disclosed provide greater etch selectivity, reduced electron back scattering, and allows thinner resist layers.
24.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan in further view of Watanabe in further view of Matsuo to incorporate the teachings of Dersch wherein the hard mask layer comprises Chromium (Cr).  Doing so would result in greater etch selectivity, reduced electron back scattering, and allows thinner resist layers, as recognized by Dersch.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
26.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
27.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        

/R.D.C./Examiner, Art Unit